UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1356



JOHN B. SHELTON,

                                            Plaintiff - Appellant,

          versus


MICHAEL SHAMUS; PETER CAPELLI; CALVIN HARRIS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-96-1030)


Submitted:   May 14, 1998                   Decided:   May 27, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John B. Shelton, Appellant Pro Se.     William Joe Hoppe, Senior
Assistant City Attorney, Keith Allen May, CITY ATTORNEY'S OFFICE,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from a jury verdict finding in favor of the

Defendants on his 42 U.S.C. § 1983 (1994) complaint in which he

alleged that the Defendants, who are all police officers, assaulted

him following a traffic stop and illegally searched the trunk of

his car. We have reviewed the record and find no reversible error.
Accordingly, we affirm the jury's verdict. Shelton v. Shamus, No.
CA-96-1030 (E.D. Va. Feb. 10, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2